Judgment and order reversed on the law and the facts as to defendants Burton and Gearhart and a new trial granted as to them, with costs to the appellants to abide the event, and judgment otherwise affirmed, with costs. Memorandum: As to Burton and Gearhart the verdict in so far as it predicates negligence on the truck driver’s act in backing into the course of the oncoming bus is against the weight of the evidence, and in so far as it finds a causal connection between the negligent absence of a tail light and the accident is contrary to and against the weight of the evidence inasmuch as the driver of the bus knew of the presence of the truck on the pavement in ample time to have avoided the accident by a proper turn to the left. All concur, except Thompson and Crosby, JJ., who dissent only as to Burton and Gearhart, and vote for affirmance also as to them. (The judgment awards plaintiff damages for personal injuries sustained in a collision between an automobile bus and a truck. The order denies a motion for a new trial on the minutes. Present— Sears, P. J., Thompson, Crosby, Lewis and Cunningham, JJ.